DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Application No. JP2019-193812 filed on 24 October 2019.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 23 October 2020 have been considered by the examiner.


Claim Objections
Claim 3 is objected to because of the following informalities: “wherein in a case where the forcing is locking of a variable” should read “wherein the forcing is locking of a variable”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes et al. (US 2012/0078386 A1), hereinafter ‘Holmes’.

Regarding claim 1, Holmes teaches:
An operation monitoring terminal connected to, via a network, one or more controllers and an engineering terminal that engineers the controllers, the operation monitoring terminal comprising: (Holmes: [0001], figure 1 “The present disclosure relates generally to process control systems and, more particularly, to methods and apparatus to display process control device information.”; [0033] “The example workstation 106 displays applications via a user interface 107. The user interface 107 enables a user of the workstation 106 to graphically view (via an application) process control information generated by a controller 108. Additionally, the example user interface 107 enables a user to manage the process control system 104 by providing graphical instrumentality that the user may select and/or manipulate to cause the workstation 106 to send instructions to the controller 108. The example user interface 107 also displays, via an application, mode information provided by the example interface processor 102.”; [0035] “The example process control system 104 includes the controller 108 that may be communicatively coupled to the workstation 106 via a local area network (LAN) 110.”) [The combination of the user interface 107 and the interface processor 102 reads on “An operation monitoring terminal”, the workstation 106 reads on “an engineering terminal”, and the controller 108 of the process control system reads on “one or more controllers”.]
a viewer that obtains from the engineering terminal, a registration file comprising information including identification information of one or more groups that are operation monitoring targets and identification information of the controllers that belong to the groups, (Holmes: [0033] “The example workstation 106 displays applications via a user interface 107.”) [Any of the applications reads on “a viewer”.] (Holmes: [0034] “The example process control system 104 may include any type of manufacturing facility, process facility, automation facility, safety instrumented facility, and/or any other type of process control structure or system. In some examples, the process control system 104 may include multiple facilities located at different locations within the process control environment 100. Additionally, the example process control environment 100 may include other process control systems (not shown) that may be included within the same facility and/or located at a different facility.”; [0039] “The runtime data transmitted by the controller 108 may include process control values, data values, alarm information, text, block mode element status information, diagnostic information, error messages, parameters, events, and/or device identifiers.”; [0044] “Upon calculating modes of configuration blocks, the interface processor 102 may calculate modes of components of the field devices 112 based on definitions of the components within the device descriptor database 120. For example, a device definition file may indicate that a temperature sensor component TS01 has a functional configuration block with an identifier of FC05 and a transducer configuration block within an identifier of TC72.”; [0018] “Process control systems generally include controllers to operate routines, control strategies, and/or algorithms that [The device definition file reads on “a registration file”, and the identifiers read on “identification information”. The identified devices for a controller read on “one or more groups that are operation monitoring targets”, and the corresponding controllers reads on “the controllers that belong to the groups”.]
refers to the registration file to display the groups that are the operation monitoring targets, and (Holmes: [0019] “In many process control systems, runtime data is displayed as graphics within a user interface. The graphics may include charts, gauges, graphs, menus, tabs, data fields, indicators, tables, etc. In many instances, graphics within a user interface are designed and/or configured by system designers, process control personnel, and/or interface engineers. The graphics provide a numerical and/or pictorial representation of the runtime data that operators, engineers and/or other process control personnel use to manage and control a process control system. Some of the graphics are used to display statuses (e.g., modes) of field devices within the process control system. Process control personnel may use the graphical representation of a field device mode to determine if the device is operating as specified. If the personnel determine that the device is not operating as specified, the personnel may adjust the device through controls displayed on the user interface. In other instances, personnel may have to 
obtains from a first controller belonging to a group selected among the displayed groups, forcing information including a forcing target that is being subjected to forcing to determine the forcing target that is being subjected to the forcing, and displays identification information of the first controller and identification information of the forcing target as information about forcing. (Holmes: [0023] “In many process control field devices, block mode elements are industry standardized parameters for defining a mode of a configuration block. A mode defines an operational status of a configuration block. For example, a mode may indicate a normal operating status, an error status, a calibration status, etc. The block mode elements include, for example, a target element that indicates a mode of a configuration block specified (e.g., requested) by a user, an actual element that indicates a current mode of a configuration block, and/or a normal element that indicates a mode in which a configuration block operates under standard operating process control conditions. The block mode elements may have statuses that include, for example, remote-output, remote cascade, cascade, automatic, manual, local override, initialization manual, and/or out-of-service. In other examples, a mode of a configuration block may be based on fewer or additional block mode elements. In some examples, statuses of block mode elements may be specified by a user, a process control application operating on a workstation, and/or a controller.”; [0039] “The runtime data transmitted by the controller 108 may include process control values, data values, alarm information, text, block mode element status information, diagnostic information, error messages, parameters, events, and/or device identifiers.”) [Being transmitted the status of the element indicating local override mode from the controller of the element reads on “obtains from a first controller … forcing information including a forcing target …”.]

Regarding claim 4, Holmes teaches all the features of claim 1.
Holmes further teaches:
an operation monitoring unit that displays information to be monitored in a safety instrumented system, (Holmes: [0033] “The example workstation 106 displays applications via a user interface 107. The user interface 107 enables a user of the workstation 106 to graphically view (via an application) process control information generated by a controller 108. Additionally, the example user interface 107 enables a user to manage the process control system 104 by providing graphical instrumentality that the user may select and/or manipulate to cause the workstation 106 to send instructions to the controller 108. The example user interface 107 also displays, via an application, mode information provided by the example interface processor 102.”; [0034] “The example process control system 104 may include any type of manufacturing facility, process facility, automation facility, safety instrumented facility, and/or any other type of process control structure or system.”) [The user interface 107 reads on “an operating monitoring unit”, and control system for a safety instrumented facility reads on “a safety instrumented system”.]
wherein the viewer communicates the information about forcing to the operation monitoring unit, and the operation monitoring unit performs display regarding the forcing target that is being subjected to forcing in a manner to be distinguishable from other display. (Holmes: [0023] “In many process control field devices, block mode elements are industry standardized parameters for defining a mode of a configuration block. A mode defines [Being transmitted the status of the element indicating local override mode from the controller of the element reads on “communicates the information about forcing to the operation monitoring unit”. The position of the mode display 308, as illustrated in figure 3, reads on “a manner to be distinguishable from other display”.]

Regarding claim 6, Holmes teaches all the features of claim 1.
Holmes further teaches:
the operation monitoring terminal according claim 1; the engineering terminal according to claim 1; and the one or more controllers according to claim 1. (Holmes: [0001], figure 1 “The present disclosure relates generally to process control systems and, more [The combination of the user interface 107 and the interface processor 102 reads on “the operation monitoring terminal”, the workstation 106 reads on “the engineering terminal”, and the controller 108 of the process control system reads on “the one or more controllers”.]

Regarding claim 7, Holmes teaches:
An information display method of displaying information about forcing in a safety instrumented system including one or more controllers, an engineering terminal that engineers the controllers, and at least one operation monitoring terminal that are connected to a network, the information display method comprising: (Holmes: [0001], figure 1 “The present disclosure relates generally to process control systems and, more particularly, to methods and apparatus to display process control device information.”; [0033] “The example workstation 106 displays applications via a user interface 107. The user interface 107 enables a user of the workstation 106 to graphically view (via an application) process control [The combination of the user interface 107 and the interface processor 102 reads on “at least one operation monitoring terminal”, the workstation 106 reads on “an engineering terminal”, and the controller 108 of the process control system reads on “one or more controllers”.]
a step of setting and saving in a registration file, (Holmes: [0089] “FIG. 4 shows an example table 400 of possible configuration block modes based on statuses of block mode elements. The example table may be a device definition file stored within the device descriptor database 120 of FIGS. 1 and/or 2. In other examples, the table 400 may be combined with other tables for other configuration blocks and/or modes of those configuration blocks to show mode(s) of components and/or a field device. In these other examples, the table 400 may be a standard table for any type of configuration block or, alternatively, may be specifically for a type of configuration block (e.g., a transducer configuration block). In yet other examples, the table 400 may be representative of instructions executed by an algorithm and/or routine within the mode calculator 208 to determine a mode of a configuration block.”; [0090] “The example table 400 may be specified by process control personnel, manufacturers of a device that includes a information including identification information of one or more groups that are operation monitoring targets of the operation monitoring terminal and identification information of the controllers that belong to the groups, by the engineering terminal; (Holmes: [0034] “The example process control system 104 may include any type of manufacturing facility, process facility, automation facility, safety instrumented facility, and/or any other type of process control structure or system. In some examples, the process control system 104 may include multiple facilities located at different locations within the process control environment 100. Additionally, the example process control environment 100 may include other process control systems (not shown) that may be included within the same facility and/or located at a different facility.”; [0039] “The runtime data transmitted by the controller 108 may include process control values, data values, alarm information, text, block mode element status information, diagnostic information, error messages, parameters, events, and/or device identifiers.”; [0044] “Upon calculating modes of configuration blocks, the interface processor 102 may calculate modes of components of the field devices 112 based on definitions of the components within the device descriptor database 120. For example, a device definition file may indicate that a temperature sensor component TS01 has a functional configuration block with an identifier of FC05 and a transducer configuration block within an identifier of TC72.”; [0018] “Process control systems generally include controllers to operate routines, control strategies, and/or algorithms that manage field devices. The field devices may be, for example, valves, valve positioners, switches and transmitters, and may perform process control functions such as opening or closing valves and measuring process control parameters. These field devices may perform a single function or, alternatively, may perform multiple functions. In addition to managing field devices, controllers generate runtime [The device definition file reads on “a registration file”, and the identifiers read on “identification information”. The identified devices for a controller read on “one or more groups that are operation monitoring targets”, and the corresponding controllers reads on “the controllers that belong to the groups”.]
a step of referring to the registration file to display the groups that are the operation monitoring targets, by the operation monitoring terminal; and (Holmes: [0019] “In many process control systems, runtime data is displayed as graphics within a user interface. The graphics may include charts, gauges, graphs, menus, tabs, data fields, indicators, tables, etc. In many instances, graphics within a user interface are designed and/or configured by system designers, process control personnel, and/or interface engineers. The graphics provide a numerical and/or pictorial representation of the runtime data that operators, engineers and/or other process control personnel use to manage and control a process control system. Some of the graphics are used to display statuses (e.g., modes) of field devices within the process control system. Process control personnel may use the graphical representation of a field device mode to determine if the device is operating as specified. If the personnel determine that the device is not operating as specified, the personnel may adjust the device through controls displayed on the user interface. In other instances, personnel may have to troubleshoot an issue at the location of the device. Thus, displaying a mode of a process control device is useful to personnel for managing a process control system.”)
a step of obtaining from a first controller belonging to a group selected among the displayed groups, forcing information including a forcing target that is being subjected to forcing to determine the forcing target that is being subjected to forcing, and displaying identification information of the first controller and identification information of the forcing target as information about forcing, by the operation monitoring terminal. (Holmes: [0023] “In many process control field devices, block mode elements are industry standardized parameters for defining a mode of a configuration block. A mode defines an operational status of a configuration block. For example, a mode may indicate a normal operating status, an error status, a calibration status, etc. The block mode elements include, for example, a target element that indicates a mode of a configuration block specified (e.g., requested) by a user, an actual element that indicates a current mode of a configuration block, and/or a normal element that indicates a mode in which a configuration block operates under standard operating process control conditions. The block mode elements may have statuses that include, for example, remote-output, remote cascade, cascade, automatic, manual, local override, initialization manual, and/or out-of-service. In other examples, a mode of a configuration block may be based on fewer or additional block mode elements. In some examples, statuses of block mode elements may be specified by a user, a process control application operating on a workstation, and/or a controller.”; [0039] “The runtime data transmitted by the controller 108 may include process control values, data values, alarm information, text, block mode element status information, diagnostic information, error messages, parameters, events, and/or device identifiers.”) [Being transmitted the status of the element indicating local override mode from the controller of the element reads on “obtaining from a first controller … forcing information including a forcing target …”.]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes, in view of Yamato et al. (US 2014/0176030 A1), hereinafter ‘Yamato’.
Regarding claim 2, Holmes teaches all the features of claim 1.
Holmes further teaches:
wherein the viewer displays as the information about forcing … (Holmes: [0019] “Some of the graphics are used to display statuses (e.g., modes) of field devices within the process control system. Process control personnel may use the graphical representation of a field device mode to determine if the device is operating as specified.”; [0023] “The block mode elements may have statuses that include, for example, remote-output, remote cascade, cascade, automatic, manual, local override, initialization manual, and/or out-of-service. In other examples, a mode of a configuration block may be based on fewer or additional block mode elements.”)

Holmes does not explicitly teach: … the information about forcing, a start time and a duration of the forcing, and determines whether the duration of the forcing exceeds a preset duration.

… the information about forcing, a start time and a duration of the forcing, and (Yamato: [0045] “First, during the forced commutation period T1 (time points t11 to t12), the logic portion 12 detects an initial position of the rotor 31 based on the position signals (HU, HV, HW) generated during a stop of the rotor 31, and performs the 180.degree. energizing control of the motor 3 to start the forced commutation of the motor 3 by means of an energizing pattern corresponding to the initial position.”; [0048] “On the other hand, in the motor start sequence proposed this time, the forced commutation of the motor 3 performed during the forced commutation period T1 is not intended to continuously rotate the motor 3, but intended to generate a state in which some rotation force is given to the rotor 31 to periodically change the position signals (HU, HV, HW) in accordance with the rotor position.”; [0049] “Accordingly, in the motor start sequence proposed this time, the forced commutation period T1 is set at a very short period (preferably a period shorter than one period (360.degree.) of the electrical angle), and the forced commutation of the motor 3 is ended immediately after the start of the forced commutation.”) [The forced commutation period T1 reads on “a duration”, and the time at the initial position of the rotor reads on “a start time”.]
determines whether the duration of the forcing exceeds a preset duration. (Yamato: Claim 3 “The motor drive apparatus according to claim 2, wherein the logic portion performs the energizing control of the brushless DC motor to shift from the non-energizing period to a usual commutation period at a time point when a pulse period of the position signal generated during the inertial rotation of the rotor is detected after shifting from a forced commutation period to the non-energizing period.”) [The rotor being detected when the pulse period of the position signal is generated during the inertial rotation reads on “a preset duration”.]

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve quietly and smoothly starting the brushless DC motor or starting the manufacturing equipment (Yamato: [0004] “The present invention relates to a motor drive apparatus that performs drive control of a brushless DC motor.”; [0011] “In light of the above problems found by the inventors of the present application, it is an object of the present invention to provide a motor drive apparatus capable of starting a brushless motor quietly and smoothly.”).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes, in view of Matsuyama (US 2007/0299893 A1), hereinafter ‘Matsuyama’.
Regarding claim 8, Holmes teaches all the features of claim 1.
Holmes does not explicitly teach: wherein the forcing is a function to fix or forcibly change (i) an input value of the one or more controllers, (ii) an output value of the one or more controllers, or (iii) an variable used in an application program in the one or more controllers.
Matsuyama teaches:
wherein the forcing is a function to fix or forcibly change (i) an input value of the one or more controllers, (ii) an output value of the one or more controllers, or (iii) an variable used in an application program in the one or more controllers. (Matsuyama: [0041] “A setting value S of the output value setting section 200 is supplied to an output processing section 300 of an output module 17 via a module interface 71. The output processing section 300 forcedly writes the obtained setting value S in an output value holding section 73 based on the status of the connection information M when an external device 8 is not connected to the output module 7, in addition to the basic function of the output processing section 72 of the related art described with reference to FIG. 4.”) [Forcedly writes the obtained setting value S in the output value reads on “the forcing is a function to fix or forcibly change … (ii) an output value …”]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Holmes and Matsuyama before them, to modify the local override function to incorporate forcedly setting an output value in a manufacturing process that requires hot cut over.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the bump-less replacement in the hot cut over process (Matsuyama: [0052] “Upon performing the hot cut over, the output value held in the corresponding output module can be previously forcedly set to the same output value in accordance with the output value of the external device operating with a predetermined output value. Thus, the change of the output value of the external device that occurs when the hot cut over is carried out can be avoided and a bump-less replacement environment can be realized.”).


Allowable Subject Matter
Claim 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Examiner, Art Unit 2116